,ii :, ,, ,,,.…Wr,,-,,.,_,

:~~, <~~~~~W~~~~~~ '

Case 1:18-Cv-O7238 Document 1 Filed 12/19/18 Page 1 of 5 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

THE TRAVELERS lNDEl\/INITY Civil Action No.
COl\/IPANY and its property casualty
insurance affiliates, but only to the extent
any issued a policy to Defendant,

Plaintiff, COMPLAINT
v.
RX UNLIMITED, LLC,

Defendant.

 

 

Plaintiff The Travelers lndemnity Company and its property casualty insurance affiliates,
but only to the extent any issued a policy to Defendant (“Travelers”), by way of Complaint
against Defendant RX Unlimited, LLC, Says:

THE PARTIES

l. Travelers is an insurance carrier organized under the laws of the State of
Connecticut with a principal place of business at One Tower Square, Hartford, Connecticut.
Travelers is authorized to transact business in the State ofNew York.

2. Defendant RX Unlimited, LLC (“Defendant”) is a limited liability company
organized under the laws of the State of California with a principal place of business at 374 Stewart
Avenue, Garden City New York. Upon information and belief, the only member of Defendant is
Brian Goldstein, a citizen of the State of California.

JURISDICTIONAL ALLEGATIONS
3. The amount in controversy between the parties is in excess of $75,000.

4. Jurisdiction is based on diversity of citizenship under 28 U.S.C. §1332.

 

 

 

' , , ,r 7 - 7 ~~~~~~~-~ . jr

Case 1:18-cv-O7238 Document 1 Filed 12/19/18 Page 2 of 5 Page|D #: 2

FACTUAL BACKGROUND
5. Travelers repeats, restates and realleges the allegations of Paragraphs l through 4
of this Complaint as if fully set forth herein.
6. Travelers issued a policy of workers compensation and employers liability
insurance to Defendant under Policy No. lJUB-4546T05-0-15 for the effective dates of

December 31, 2015 through December 31, 2016 (the “201 5 Policy”).

7. The initial, estimated premiums, including endorsements, for the 2015 Policy
were $33,732.
8. Travelers issued a policy of workers compensation and employers liability

insurance to Defendant under Policy No. lJUB-4546T05-0~l6 for the effective dates of December
31, 2016 through December 31, 2017 (the “2016 Policy”).

9. The initial, estimated premiums, including endorsements, for the 2016 Policy
were $27,351.

10. The 2016 Policy was cancelled effective October l, 2017.

ll. The 2016 Policy and the 2016 Policy (collectively “the Policies”) are contracts
which provide insurance to the Defendant as set forth in the Policies, including insurance in New
York.

12. Travelers fulfilled its contractual obligations and provided the insurance afforded by
the Policies.

13. Pursuant to the terms of the Policies, initial premiums for the Policies are based
on information submitted by Defendant regarding its estimated exposure (i.e. payroll) and
anticipated employee classification codes for the effective dates of the Policies.

14. Since initial premiums are based on estimated information, including

endorsements, the Policies are subject to a post-expiration audit which examines the actual

f " " '""“'W""" n n wl

 

 

Case 1:18-cv-O7238 Document 1 Filed 12/19/18 Page 3 of 5 Page|D #: 3

exposure, actual employee job duties and correct employee classification codes during the
effective dates of the Policies. The audit can result in additional or return premiums

15. The audit of the 2015 Policy produced additional premiums in the amount of
$106,677 owed by Defendant to Travelers.

16. The audit of the 2016 Policy produced additional premiums in the amount of
312,792 owed by Defendant to Travelers.

17. Defendant made payments totaling $65,094.72 for premiums for the Policies.

18. Travelers issued invoices and/or demands for payment of the unpaid premiums,
including audit premiums and a late fee of $10.00, to Defendant in a timely fashion.

19. Defendant is currently indebted to Travelers in the amount of $115,467.28 ($33,732
+ $27,351 + $106,677 + $12,792 +310.00 ~ $65,094.72) plus interest, attorney fees and costs due to
Defendant’s failure and refusal to remit payment of the audit premiums

20. Travelers has repeatedly demanded Defendant remit payment of the 3115,467.28
balance owed by Defendant to Travelers.

COUNT ONE
(Breach of Contract

21. Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 20
of this Complaint as if fully set forth herein.

22. Defendant has failed, refused and continues to refuse to pay the 3115,467.28
balance due and owing to Travelers.

23. Travelers has consistently met and fulfilled its contractual obligations to Defendant

24, Defendant, through its failure and refusal to remit payment, has breached the
contracts, i.e. the Policies.

25. Defendant’s failure and refusal to pay the 3115,467.28 balance which it owes to

Travelers has resulted in damages to Travelers in the amount of $115,467.28, plus interest,

 

 

 

 

*~(_-_-_i -! 7,77 7; 7 7777777 77-777,~,~-~7- --7-- ------7- ---777--7- 7 7 7 77 ;--7--77:------::-,-W, 15
t

Case 1:18-cv-O7238 Document 1 Filed 12/19/18 Page 4 of 5 Page|D #: 4

attorney fees and costs.

WHEREFORE, Travelers demands judgment against Defendant in the amount of
$115,467.28 for compensatory damages, together with pre-judgment and post-judgment interest,
attorney’s fees, discretionary costs and such further relief as this Court deems just and proper.

COUNT TWO
(Unjust Enrichment)

26. Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4 of
this Complaint as if fully set forth herein.
27. Travelers has provided insurance and related services to Defendant for which

Defendant has refused to pay.

28. Defendant acknowledged and accepted the insurance and related services
provided by Travelers

29. Defendant benefitted from the insurance and services provided by Travelers.

30. Defendant has been unjustly enriched by the insurance and related services to

Travelers’s detriment

31. lt would be unconscionable for Defendant to retain the benefits of the insurance
and related services without payment to Travelers.

32. Travelers has repeatedly demanded that Defendant remit payment of the amounts
due and owing to Travelers.

33. Defendant has failed, refused and continues to refuse to pay the balance due and
owing to Travelers thereby resulting in damages to Travelers in the amount of $115,467.28, plus
interest, attorney fees and costs.

WHEREFORE, Travelers demands judgment against Defendant in the amount of
3115,467.28 for compensatory damages, together with pre-judgment and post-judgment interest,

attorney’s fees, discretionary costs and such further relief as this Court deems just and proper.

 

 

 

 

 

‘ 7 7 77 77 7 7 7 t 77777777,77777777,;77,%______1¢*7

l

Case 1:18-cv-O7238 Document 1 Filed 12/19/18 Page 5 of 5 Page|D #: 5

COUNT THREE
(Account Stated)

34. Travelers repeats, restates and realleges the allegations of Paragraphs l through 20
of this Complaint as if fully set forth herein.

35. Defendant owed insurance premiums to Travelers pursuant to the previous contracts,
i.e., the Policies, between the parties

36. Defendant agreed that $ l 80,5 62 in premiums was due and owing to Travelers.

37. Defendant promised to remit payment to Travelers.

38. Defendant only paid $65,094.72 of the $180,562 due and owing to Travelers.

39. Travelers has repeatedly demanded that Defendant remit payment for the amounts
owed by Defendant to Travelers.

40. Defendant has failed, refused and continues to refuse to pay the balance due and
owing to Travelers thereby resulting in damages to Travelers in the amount of $115,467.28, plus
interest, attorney fees and costs

WHEREFORE, Travelers demands judgment against Defendant in the amount of
$115,467.28 for compensatory damages, together with pre-judgment and post-judgment interest,
attorney’s fees, discretionary costs and such further relief as this Court deems just and proper.

BRESSLER, AMERY & ROSS, P.C.

Attorneys for Plaintiff

The Travelers lndemnity Company and its property
casualty insurance affiliates, but only to the extent
any issued a policy to Defendant

17 State Street,

New York, New York 10004
Tel: (212) 425-9300

December 19 2018 v z 15 %&/}7

Dated By: Dennis E. Kadian, Esq.

 

 

 

 

 

